Citation Nr: 0006361	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-06 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
residuals of bilateral inguinal hernia.

2.  Entitlement to a compensable evaluation for the residuals 
of a tonsillectomy.

3.  Entitlement to service connection for the residuals of a 
cholecystectomy.

4.  Entitlement to service connection for the residuals of a 
subtotal gastrectomy and vagotomy due to peptic ulcer 
disease.

5.  Entitlement to service connection for residuals of 
pneumonia.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for an irregular 
heartbeat.

8.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1970.

This appeal arose from a March 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for bilateral inguinal hernia residuals and the residuals of 
a tonsillectomy, assigning them a noncompensable evaluation.  
The remaining claims for service connection noted above were 
denied, as was the claim for a compensable evaluation 
pursuant to 38 C.F.R. § 3.324.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  See Morton v. West, No. 
96-1517 (U. S. Vet. App. July 14, 1999)  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the VA's duty to assist in connection with the well 
grounded claim determination are quite clear.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of a 
well grounded claim, the VA has no duty to assist the veteran 
in developing his case.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's bilateral inguinal hernia surgery residuals 
are manifested by well healed surgical scars and no 
recurrence of any hernia.

2.  The veteran currently suffers from no residuals of his 
service-connected tonsillectomy.

3.  The veteran has not been shown by competent medical 
evidence to suffer from the residuals of a cholecystectomy, 
the residuals of a subtotal gastrectomy and vagotomy due to 
peptic ulcer disease, the residuals of pneumonia, allergies 
or an irregular heartbeat which can be related to his period 
of service.

4.  The veteran has not been shown to be unemployable due to 
his noncompensable bilateral inguinal hernia and 
tonsillectomy residuals.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected bilateral inguinal hernia residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 7338 
(1999).

2.  The criteria for a compensable evaluation for the 
service-connected tonsillectomy residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.20, 4.31, Code 6516 (1999).

3.  The veteran has not presented evidence of well grounded 
claims for service connection for the residuals of a 
cholecystectomy, the residuals of a subtotal gastrectomy and 
vagotomy due to peptic ulcer disease, the residuals of 
pneumonia, allergies or an irregular heartbeat.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).

4.  The criteria for a compensable evaluation pursuant to 
38 C.F.R. § 3.324 have not been met.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to compensable 
evaluations for bilateral inguinal hernia 
residuals and tonsillectomy residuals

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


Bilateral inguinal hernia residuals

The veteran's service medical records had shown that the 
veteran underwent a right inguinal hernioplasty on May 24, 
1968.  On February 27, 1969, he underwent a left 
hernioplasty.  The May 1970 separation examination noted 
bilateral inguinal hernia scars which were well healed.

The veteran was examined by VA in January 1997.  He was noted 
to have healed scars in both groin areas.  No hernias were 
noted.

According to the applicable criteria, a 0 percent evaluation 
is warranted for a small reducible hernia or one without true 
hernia protrusion or one that is remediable but not operated 
on.  A 10 percent evaluation requires a recurrent 
postoperative hernia, which is readily reducible and well 
supported by a truss or belt.

After a careful review of the evidence of record, it is found 
that an increased evaluation is not warranted for the 
service-connected bilateral inguinal hernia residuals.  There 
is no evidence that the veteran currently suffers from 
recurrent postoperative hernias; in fact, the VA examination 
performed in January 1997 noted no hernias.  Therefore, it is 
found that a compensable evaluation for the service-connected 
bilateral inguinal hernia residuals is not justified at this 
time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected bilateral inguinal 
hernia residuals.


Tonsillectomy residuals

The veteran's service medical records indicated that he 
underwent a tonsillectomy on November 7, 1967.

VA examined the veteran in January 1997.  He made no 
complaints referable to his past tonsillectomy.  The 
examination was negative.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999)

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Initially, it is noted that the veteran's tonsillectomy 
residuals will be rated as analogous to laryngitis pursuant 
to 38 C.F.R. Part 4, Code 6516 (1999).  This code states that 
a 10 percent evaluation is warranted for hoarseness with 
inflammation of the cords or mucous membranes.  

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the service-connected 
tonsillectomy residuals is not justified at this time.  There 
is no evidence that the suffers from hoarseness with 
inflammation of the cords or mucous membranes.  Thus, there 
is no indication that a compensable evaluation is warranted 
at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected tonsillectomy residuals.


II.  Service connection for the residuals 
of a cholecystectomy, the residuals of a 
subtotal gastrectomy and vagotomy due to 
peptic ulcer disease, the residuals of 
pneumonia, allergies or an irregular 
heartbeat

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an ulcer becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).


FACTS

Residuals of a cholecystectomy

The veteran's service medical records make no mention of 
cholecystitis.  His entrance and separation examinations were 
within normal limits.

In April 1972, the veteran was hospitalized at a private 
facility.  Acute cholecystitis was diagnosed.  He 
subsequently underwent a cholecystectomy.  A VA examination 
conducted in January 1997 noted his past surgery, but found 
no residuals of the cholecystectomy.


Subtotal gastrectomy and vagotomy due to peptic ulcer disease

A review of the veteran's service medical records made no 
mention of any complaints of or treatment for peptic ulcer 
disease.  His entrance and separation examinations were 
within normal limits.

The veteran was hospitalized at a private facility in March 
1972 for peptic ulcer disease.  Subsequently, a subtotal 
gastrectomy and a vagotomy were performed.  A January 1997 VA 
examination was essentially within normal limits.  A November 
to December 1997 private hospital report reflected a 
diagnosis of peptic ulcer disease and helicobacter pylori 
infection.


Residuals of pneumonia

A review of the veteran's service medical records indicated 
that he was hospitalized for pneumonia in September 1969.  
His May 1970 separation examination noted no complaints of 
any residuals and the objective examination was within normal 
limits.

The veteran was examined by VA in January 1997.  He stated 
that ever since the episode of pneumonia in service, he had a 
tendency to get respiratory infections.  The objective 
examination noted normal breath sounds.  There was no unusual 
dullness present.  The diagnosis was residuals of pneumonia, 
observed for and not found.


Allergies

The veteran's service medical records indicated that he was 
seen on December 13, 1967 for complaints of an itching 
sensation in the throat ever since his arrival in Okinawa in 
September 1967.  He also noted nasal stuffiness for the past 
two to three years.  His symptoms were perennial and appeared 
to be aggravated by dust.  He denied any history of asthma or 
allergies.  The impression was allergic rhinitis.  On May 3, 
1968, he complained of an exacerbation of his allergic 
rhinitis symptoms.  Tests had been performed which showed 
sensitivity to grasses, weeds and trees.  It also appeared 
that he was allergic to house dust, since his condition was 
worse inside than outside.  The May 1970 separation 
examination noted his complaints of "ear, nose and throat 
trouble."  The examiner commented that he had allergic 
rhinitis which was under control with Dristan.

During an April 1972 private hospitalization, the veteran 
indicated that he had had hayfever for years, as well as 
multiple allergies.  He described having symptoms year round.  

The veteran was examined by VA in January 1997.  He stated 
that he was taking over-the-counter medications to relieve 
his allergy symptoms.  The examination was negative.  The 
diagnosis was allergies (not otherwise specified) by history.



Irregular heartbeat

The veteran's service medical records indicated that, during 
his May 1970 separation examination he complained of 
pain/pressure in the chest.  He stated that since being in 
Denver he had experienced palpitations and some chest pain.  
These attacks would usually last two to three minutes.  A 
cardiology consultation was conducted.  He reported having 
rapid heart action for the last 2 to 3 years; this was not 
related to activity.  His last occurrence of chest pain had 
been two weeks before and had been so severe that he had stop 
his car.  This pain was associated with difficulty in taking 
a deep breath and shortness of breath.  The cardiac 
examination was within normal limits, as were the EKG and the 
chest x-ray.  The examiner commented that his chest pain was 
chest wall pain not related to his heart.  It was possible 
that it was related to adhesions due to his recent pneumonia.  
He could have had brief episodes of supraventricular 
tachycardia, but this was not documented and could be 
evaluated no further.  No cardiac diagnosis was made and he 
was medically cleared for separation.

During an April 1972 private hospitalization, the veteran 
reported having occasional palpitations, but there was no 
evidence of heart disease.  The veteran was hospitalized in 
April 1985 with complaints of chest pain/pressure.  His 
enzymes were not elevated and his heart displayed a regular 
sinus rhythm.  There was no evidence of a murmur or 
cardiomegaly.  A chest x-ray was negative.  He did have V-
fib, which lasted about one minute and resolved 
spontaneously; there were also occasional PVC's.  The final 
diagnosis was chest pain.  An examination conducted by a 
private physician in December 1986 noted that both his chest 
x-ray and an EKG were normal.

The veteran was examined by VA in January 1997.  He reported 
that he had had trouble with an irregular heartbeat since 
1961.  He indicated that he had been told that he had aortic 
stenosis but this was not confirmed in the record.  He had 
been started on Inderal and the irregular heartbeat had 
cleared up entirely.  The objective examination found that 
his heart displayed sinus rhythm; no murmurs were detected.  
The diagnosis was irregular heartbeat by history, presently 
under control with Inderal, diagnosis not known.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 


Residuals of a cholecystectomy

The evidence of record indicated that the veteran developed 
cholecystitis in 1972; he subsequently underwent a 
cholecystectomy; thus, the existence of a current disability 
has been established.  However, there is no objective 
evidence that cholecystitis was present in service.  The 
service medical records are completely silent as to this 
condition.  Nor is there any evidence suggesting a connection 
between his current condition and his period of service.  
Under these circumstances, the requirements of a well 
grounded claim for service connection noted above have not 
been met.  


Residuals of a subtotal gastrectomy and vagotomy due to 
peptic ulcer disease

In the instant case, the evidence indicates that the veteran 
has been diagnosed with peptic ulcer disease, which required 
a subtotal gastrectomy and a vagotomy.  Thus, the requirement 
of the existence of a current disability has been met.  
However, there is no indication that this disorder was 
present in service, nor is there any evidence that it 
developed to a compensable degree within one year of his 
separation.  The service medical records are completely 
silent as to the onset of peptic ulcer disease and the 
condition was not diagnosed until March 1972, more than one 
year following his discharge.  Therefore, it is found that 
the veteran has failed to present evidence of a well grounded 
claim for the residuals of a subtotal gastrectomy and 
vagotomy due to peptic ulcer disease.


Residuals of pneumonia

A review of the evidence of record indicates that the veteran 
was treated for pneumonia on one occasion in service.  There 
was no evidence of a recurrence and the May 1970 separation 
examination was within normal limits.  Thus, a disease did 
exist in service.  However, there is no objective evidence of 
the current existence of any residuals from this isolated 
incident of pneumonia.  The VA examination performed in 
January 1997 found no such residuals.  Therefore, the 
existence of a current disability has not been established.  

Despite the fact that a chronic disability has not been 
established, the claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
In this case, a condition was noted in service.  However, 
there was no indication of any continuity of symptomatology; 
nor was there evidence of a current condition.  Therefore, it 
is found that the veteran has not presented evidence of a 
well grounded claim for the residuals of pneumonia.


Allergies

In the instant case, the evidence indicates that the veteran 
was seen in service for the treatment of allergic rhinitis, 
thus establishing the presence of a disease in service.  
However, the VA examination performed in January 1997 was 
completely negative.  In fact, allergies were diagnosed by 
history only.  Therefore, the existence of a current 
disability has not been established.

Despite the fact that a chronic disability has not been 
established, the claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
In this case, a condition was noted in service.  However, 
there was no objective indication of any continuity of 
symptomatology; nor was there evidence of a current 
condition.  Therefore, it is found that the veteran has not 
presented evidence of a well grounded claim for allergies.


An irregular heartbeat

In the instant case, the evidence indicates that the veteran 
was seen in service for complaints of "palpitations" (no 
heart disease was found), thus establishing the presence of a 
disease in service.  However, the VA examination performed in 
January 1997 was completely negative.  His heart displayed a 
regular rate and rhythm, and there was no indication of 
murmurs.  There was no evidence of any heart disease.  An 
irregular heartbeat was diagnosed by history only.  
Therefore, the existence of a current disability has not been 
established.

Despite the fact that a chronic disability has not been 
established, the claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
In this case, a condition was noted in service.  However, 
there was no objective indication of any continuity of 
symptomatology; nor is there evidence of a current condition.  
Therefore, it is found that the veteran has not presented 
evidence of a well grounded claim for an irregular heartbeat.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


III.  Entitlement to a compensable 
evaluation pursuant to 38 C.F.R. § 3.324

According to 38 C.F.R. § 3.324 (1999), whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be compensable under the rating schedule the 
rating agency is authorized to apply a 10 percent rating, but 
not in combination with any other rating.

In the instant case, the veteran is service-connected for the 
postoperative residuals of inguinal hernias and for the 
residuals of a tonsillectomy.  Each of these has been 
assigned a noncompensable evaluation.  Therefore, he does 
have two noncompensable service-connected disabilities.  
However, there is no objective evidence of record that 
demonstrates that these disabilities have interfered with 
normal employability.  Therefore, a 10 percent evaluation 
pursuant to 38 C.F.R. § 3.324 is not justified.



ORDER

A compensable evaluation for the service-connected bilateral 
inguinal hernia residuals is denied.

A compensable evaluation for the service-connected 
tonsillectomy residuals is denied.

Service connection is denied for the residuals of a 
cholecystectomy, the residuals of a subtotal gastrectomy and 
vagotomy due to peptic ulcer disease, the residuals of 
pneumonia, allergies and an irregular heartbeat is denied.

A compensable evaluation pursuant to 38 C.F.R. § 3.324 is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

